Citation Nr: 1417665	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for low back disability  has been received.  

2.  Entitlement to service connection for lumbar spine disability, to include degenerative joint and disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1997. 

Historically, the Veteran's claim for service connection for a low back disability was  previously denied by the Board in a June 2007 decision.  Although notified of the denial, the Veteran did not appeal or request reconsideration of the Board's denial. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO denied service connection for low back degenerative joint disease.  In May 2010, the Veteran filed a notice of disagreement (NOD) with the April 2010 rating decision.  In January 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at his local RO in January 2011; a transcript of that hearing is associated with the claims file.  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2011. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in June 2011, the Veteran cancelled his hearing and withdrew his Board hearing request. 

In March 2014, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


As regards characterization of the appeal, the Board notes that, in the April 2010 rating decision and May 2011 SOC, the RO addressed the matter of service connection for low back degenerative joint disease on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 , 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and in view of the Board's favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing both matters r set forth on the title page. 

The Board also notes that, in addition to the paper claims file, the Veteran has paperless, electronic files contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process and which will be considered in the evaluation of this appeal.  An April 2014 review of the Virtual VA and VBMS files does not reveal any information or evidence relevant to the claims on appeal, which is not already associated with the paper claims file.  

The Board's decision reopening the previously denied claim for service connection for low back disability is set forth below.  The claim for service connection for lumbar spine degenerative joint and disc disease, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disability was  previously denied by the Board in a June 2007 decision.  Although notified of the denial, the Veteran did not appeal or request reconsideration of the Board's decision.

2.  Evidence associated with the claims file since the June 2007 Board denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for low back disability. 


CONCLUSIONS OF LAW

1.  The June 2007 Board decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  As evidence pertinent to the claim for service connection for a low back disability received since the Board's June 2007 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the Board denied the Veteran's claim for service connection for a low back disability in June 2007.  

The evidence of record at the time consisted of the Veteran's service treatment records, VA and private post-service treatment records, lay statements in support of the Veteran's claim, an October 2005 VA examination and opinion, and medical opinions from Drs. C.W. and J.G.B.

The STRs show that the Veteran was seen for lumbago in May 1965; however, x-rays of the spine were normal and there were no subsequent complaints regarding the back in service, including at separation from service.  The Veteran submitted lay statements purporting to establish that he sought treatment for back problems after service in 1972 and 1978, and he also submitted a July 1978 prescription for codeine "for pain."  

Private and VA post-service treatment records document that  the Veteran sought treatment for pain, which he reported began during military service.  These records also reflect that the Veteran's low back pain was variously diagnosed as low back pain secondary to degenerative joint disease, degenerative disc disease of the lumbar spine, with neural foraminal stenosis at L4/5 and L5/S1, and chronic lumbar syndrome.  See March 2002 VA treatment record, November 2005 treatment record from Dr. J.G.B., and October 2005 VA examination report.  

Also of record and considered by the Board were  opinions from the Veteran's  private physicians, Drs. C.W. and J.G.B., which purport to relate the Veteran's current lumbar spine disability to his military service.  See November 2005 statement from Dr. C.W. and Dr. J.G.B.  In October 2005, a VA examiner opined that the Veteran's lumbar spine disability was less likely than not related to the reported injury in service, as his disability represents the general aging process.  

The bases for the Board's June 2007 denial was that, while the evidence showed treatment for lumbago during service,  competent and and most probative evidence of record preponderated against the claim of service connection for a low back disability because a low back disability was not reported or observed at separation from service or for more than 30 years thereafter.  The Board further noted that, while there was conflicting medical evidence regarding whether the Veteran's lumbar spine disability was related to service, the most competent and probative evidence of record was the opinion provided by the October 2005 VA examiner, as he provided a detailed explanation for his conclusion based upon the specific facts in this case.  The Board determined that the private medical opinions of record were not probative because they were speculative and/or not supported by a rationale.  

The Veteran did not appeal or seek reconsideration of the Board's decision, and no other exception to finality applies.  As such, the Board's June 2007 denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in September 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the Board's June 2007 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the June 2007 Board decision includes various statements from physicians which purport to relate the Veteran's current lumbar spine disability to his military service.  See statements from Dr. G.T.P. dated August 2009 and May 2010; June 2010 statement from Dr. R.G.V.  Notably, in April 2013, the Veteran's treating physician at the Dallas VA Medical Center, Dr. B., opined that, given the history provided by the Veteran and the Veteran's current symptoms, the Veteran's spine disease is at least, in part, related to his military service.  Dr. B. specifically noted that the Veteran's symptoms date back to service when he was diagnosed with lumbago and that, since that time, the Veteran has had intermittent, progressive back pain.  See April 2013 statement from Dr. B.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for low back disability.   

At the time of the June 2007 Board decision, there were medical opinions of record which purported to relate the Veteran's lumbar spine disability to service; however, the medical opinions were not probative as to the ultimate issue in this case because they were no more than speculative and/or were not supported by a rationale.  As such, there was no competent, credible, and probative evidence showing that the Veteran's current lumbar spine disability was likely related to military service.  The newly received medical opinion evidence-to particularly include  the April 2013 opinion from Dr. B.-addresses, more definitively, the relationship between current lumbar spine disability and the Veteran's related to military service.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the June 2007 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the likelihood that the Veteran's current lumbar spine disability is related to his military service.  Hence, this evidence relates to raises a reasonable possibility of substantiating the Veteran's claim for service connection for low back disability.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for low back disability  are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for low back disability has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection, on the merits, on the merits, is warranted.    

In July 2013, the Board received additional evidence consisting of a written statement in which the Veteran's physician at the Dallas VA Medical Center, Dr. B. opined that, given the history provided by the Veteran and the Veteran's current symptoms, the Veteran's spine disease is at least, in part, related to his military service.  

Although the evidence is pertinent to the issue remaining on appeal, the statement was not previously considered by the RO, nor was it  accompanied by a  signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013). Thus, although the Board has considered this evidence for the limited purpose of  determining whether there was sufficient evidence to reopen the previously denied claim for service connection, on these facts, the RO must consider this evidence in conjunction with the merits claim for service connection, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). Under these circumstances, the Board must  remand this issue for initial RO consideration of the claim in light of the additional evidence received, and for issuance of a supplemental SOC (SSOC) reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2013)

The Board also finds that, prior to adjudicating the claim for service connection for on the merit, further development of the claim is warranted.  

The record reflects that there are outstanding VA treatment records which may be pertinent to the claim remaining on appeal.  The evidentiary record contains treatment records from the VA Medical Center (VAMC) in Dallas, Texas, dated from 2002 to 2010.  In his April 2013 statement, the Veteran's VA physician indicated that the Veteran has one of his patient's since 2011, thereby indicating that he has received treatment for his back disability since 2010.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO should obtain from the Dallas VAMC and associated facilities all outstanding records of VA evaluation and/or treatment of the Veteran for association with the claims file.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and the record is complete. the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance. Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for the VA examination, if appropriate) prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the VA Medical Center and outpatient clinics in Dallas, Texas, dated from March 2010 to the present.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him  in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. 

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo VA examination, if appropriate)adjudicate the remaining matter  on appeal in light of all pertinent evidence and legal authority. 

6. If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for its determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999);.).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


